MEMORANDUM **
Gregorio Ramos Marquez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his applications for cancellation of removal and voluntary departure. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we grant the petition for review.
An intervening change in the law requires remand. In concluding that Ramos Marquez was statutorily ineligible for cancellation of removal based on his 1990 conviction for possession of a controlled substance in violation of section 11350 of the California Health and Safety Code, the agency did not have the benefit of our decision in Sandoval-Lua v. Gonzales, 499 F.3d 1121 (9th Cir.2007), in which we held that an alien seeking to establish that a criminal conviction under a divisible statute does not bar cancellation of removal under the modified categorical analysis may do so by pointing to inconclusive conviction records. Id. at 1130. We reject the government’s contention that we should not reach this issue. See Huerta-Guevara v. Ashcroft, 321 F.3d 883, 886 (9th Cir.2003).
We thus remand for the agency to reconsider Ramos Marquez’s eligibility for cancellation of removal. In light of our *154disposition, we need not address Ramos Marquez’s remaining contentions.
The parties shall bear their own costs on this petition for review.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.